


THE DIRECTV GROUP, INC.
 
2230 East Imperial Highway
 
El Segundo, California  90245
 
May 6, 2008
 
Liberty Media Corporation
 
12300 Liberty Boulevard
 
Englewood, Colorado 80112
 
Ladies and Gentlemen:
 
Liberty Media Corporation, a Delaware corporation, together with its
wholly-owned subsidiaries Greenlady Corporation and Greenlady II, LLC
(collectively "Liberty"), is the Beneficial Owner of 548,720,752 shares (the
"Liberty Shares") of common stock, par value $.01 per share (the "Common
Stock"), of The DIRECTV Group, Inc., a Delaware corporation ("DIRECTV").  This
letter agreement (the “Agreement”) will confirm certain understandings and
agreements reached between DIRECTV and Liberty.
 
1.  
Acknowledgements.  It is acknowledged that:

 
(a) As of May 5, 2008, DIRECTV had 1,145,842,353 issued and outstanding shares
of Common Stock.  Accordingly, as of the date of this Agreement and based on
such number of issued and outstanding shares of Common Stock, the Liberty Shares
represent approximately 47.888% (the "Maximum Percentage") of all issued and
outstanding shares of Common Stock.
 
(b) Liberty Media Corporation and DIRECTV have entered into a letter agreement
dated December 21, 2006 (the "Letter Agreement"), pursuant to which Liberty and
any other applicable “Person” (as defined in the Amended and Restated
Certificate of Incorporation of DIRECTV as filed with the Secretary of State of
the State of Delaware on December 22, 2003 (the “DIRECTV Certificate”)) are each
considered a “Purchaser Successor” as defined in the DIRECTV Certificate and are
accordingly subject to the requirements set forth in Section 6 of Article V of
the DIRECTV Certificate, as well as other applicable provisions of the DIRECTV
Certificate, and of the Amended and Restated By-Laws of DIRECTV as in effect
from time to time (the “DIRECTV By-Laws”) and the Related Party Policies and
Procedures adopted by the Board of Directors of DIRECTV, as in effect from time
to time.
 
(c) In accordance with the DIRECTV Certificate, the requirements of Sections 5
and 6 of Article V of the DIRECTV Certificate (the "Certificate Requirements")
would otherwise cease by their terms to apply under certain circumstances,
including, without limitation, the acquisition by one or more Persons specified
in the DIRECTV Certificate of Beneficial Ownership of 50% or more of the
outstanding voting securities of DIRECTV in a transaction or series of
transactions approved by an affirmative vote of a majority of the independent
directors of the Board of Directors of DIRECTV (as that term is defined in the
DIRECTV By-Laws, the “Independent Directors”).
 
(d) Subject to the understandings and agreements of Liberty in this Agreement,
the Board of Directors of DIRECTV, including, without limitation, the
Independent Directors, has authorized a share repurchase program of up to $3
billion in addition to previously completed purchases of shares of Common Stock
by the Company, which share repurchase program may be increased by further Board
authorization, including the authorization by a majority of the Independent
Directors (the “Repurchase Program”).  Such Repurchase Program may be effected
through open market transactions, accelerated share repurchases, negotiated
transactions, issuer tender offers or otherwise.
 
(e) Liberty does not presently intend to sell any Liberty Shares to DIRECTV
pursuant to the Repurchase Program or otherwise.  As a result, the repurchase by
DIRECTV of Common Stock through the Repurchase Program will cause Liberty's
percentage ownership of issued and outstanding shares of Common Stock to
increase to greater than the Maximum Percentage, and may result in Liberty
having Beneficial Ownership in the aggregate of 50% or more of the issued and
outstanding shares of Common Stock.
 
2.  
General Agreements.

 
(a) Nothing in this Agreement shall amend or affect any obligation of Liberty
under the Letter Agreement, including, without limitation, its agreement that it
is a "Purchaser Successor" under Section 6 of Article V of the DIRECTV
Certificate.
 
(b)           Liberty agrees that, notwithstanding Liberty’s level of Beneficial
Ownership of Common Stock from time to time (whether less, at, or greater than
50% of the outstanding voting securities of DIRECTV from time to time), the
Certificate Requirements shall continue to apply to it by virtue of this
Agreement during and after consummation of the Repurchase Program, and that any
shares of Common Stock acquired by DIRECTV under the Repurchase Program shall be
considered to remain issued and outstanding shares of Common Stock for purposes
of determining the Beneficial Ownership of the Purchaser Group in accordance
with the DIRECTV Certificate, except as otherwise provided in this Agreement.
 
3.  
Voting; Proxy.

 
(a) Liberty agrees that, at any meeting of the stockholders of DIRECTV, however
called, or at any adjournment or postponement thereof (a “DIRECTV Stockholders’
Meeting”), or in any other circumstances upon which a vote, consent or other
approval (including, without limitation, by written consent) is sought or
obtained by or from the stockholders of DIRECTV, Liberty shall:
 
(i)            (x) when a DIRECTV Stockholders’ Meeting is held, appear at such
DIRECTV Stockholders’ Meeting or otherwise cause the Liberty Shares that
represent Excess Voting Power to be counted as present thereat for the purpose
of establishing a quorum, and (y) cause the Liberty Shares that represent Excess
Voting Power to be voted in the same manner as, and in the same proportion to,
the votes or actions of all DIRECTV stockholders, other than the votes or
actions of the Purchaser Group, at any such DIRECTV Stockholders’ Meeting or
under any such other circumstances upon which a vote, consent or other approval
(including, without limitation, by written consent) is sought or obtained by or
from the stockholders of DIRECTV; and
 
(ii)           notwithstanding Section 3(a)(i), (x) if DIRECTV proposes to amend
Section 6 of Article V of the DIRECTV Certificate as set forth in Exhibit A (the
“Amendment”), and proposes to have the Amendment approved at a DIRECTV
Stockholders’ Meeting, Liberty shall appear at such DIRECTV Stockholders’
Meeting or otherwise cause the Liberty Shares to be counted as present thereat
for the purpose of establishing a quorum, and (y) cause the Liberty Shares to be
voted in favor of the Amendment, at any such DIRECTV Stockholders’ Meeting or
under any such other circumstances upon which such vote, consent or other
approval (including, without limitation, by written consent) in respect of the
Amendment is sought or obtained by or from the stockholders of DIRECTV.
 
(b) With respect to any stockholder action by written consent in respect of any
matter, Liberty and DIRECTV agree that Liberty shall not vote Liberty Shares
that represent Excess Voting Power unless the Independent Directors have
consented to the same in advance.  The provisions of Section 3(a)(i) shall not
apply to any Liberty Shares which do not represent Excess Voting Power.
 
(c) As a means of ensuring Liberty’s obligations under Section 3(a), Liberty
hereby irrevocably constitutes and appoints any officer(s) of DIRECTV designated
as proxy or proxies by the Independent Directors (“Designated Proxy”) as its
attorney and proxy in accordance with the General Corporation Law of the State
of Delaware (the “General Corporation Law”), with full power of substitution and
re-substitution, to cause:
 
(i)           Liberty Shares representing Excess Voting Power to be voted at any
DIRECTV Stockholders’ Meeting, to execute consents in respect of its Liberty
Shares representing Excess Voting Power as, and to the extent, provided in
Sections 3(a)(i) and (b) and to take all action contemplated in Sections 3(a)(i)
and (b) on behalf of Liberty (the “Excess Voting Power Proxy”); and
 
(ii)           Liberty Shares to be voted at any DIRECTV Stockholders’ Meeting,
to execute consents in respect of the Liberty Shares as, and to the extent,
provided in Section 3(a)(ii) and to take all action contemplated in Section
3(a)(ii) on behalf of Liberty (the “Amendment Proxy”).
 
Liberty hereby revokes all other proxies and powers of attorney with respect to
its Liberty Shares that may have heretofore been appointed or granted which are
inconsistent with the provisions hereof, and represents that any proxies
heretofore given in respect of its Liberty Shares, if any, are revocable.
 
(d) Liberty hereby affirms that the irrevocable proxy is coupled with an
interest and is intended to be irrevocable in accordance with the provisions of
Section 212 of the General Corporation Law. If for any reason the proxy granted
herein is not irrevocable or is for any reason unenforceable, then Liberty
irrevocably agrees to vote or to direct the voting or the execution of written
consents in respect of its Liberty Shares in accordance with Section 3(a).
 
(e) The irrevocable Excess Voting Power Proxy shall automatically terminate on
the date on which this Agreement terminates in accordance with Section 8. The
irrevocable Amendment Proxy shall automatically terminate upon the first to
occur of the following:  (A) the date on which this Agreement terminates in
accordance with Section 8, and (B) the date on which the Amendment is approved
by the requisite vote of stockholders at a DIRECTV Stockholders’ Meeting or by
written consent of DIRECTV stockholders.  Prior to such dates, the Excess Voting
Power Proxy and the Amendment Proxy shall not be terminated by any act of
Liberty or by operation of law, or by the occurrence of any other event or
events, it being understood that actions taken by the Designated Proxy hereunder
prior to the termination of this Agreement shall be and remain valid as if such
event or events had not occurred, regardless of whether or not DIRECTV has
received notice of the same.  For avoidance of doubt, termination of the
irrevocable Amendment Proxy shall not affect in any manner, revoke or terminate
the irrevocable Excess Voting Power Proxy.
 
(f)           The inspector of elections at any DIRECTV Stockholders’ Meeting
shall have the sole authority to make any determinations with regard to the
voting of Liberty Shares, including, without limitation, Liberty Shares that
represent Excess Voting Power and any other determinations required under this
Section 3 and any determination by such inspector of elections shall be
conclusive and binding, absent manifest error.
 
4.  
Additional Purchases of Common Stock.

 
(a) Additional Purchases.  Liberty agrees that it shall not, nor shall it
authorize or permit any member of the Purchaser Group and any Purchaser
Successors, to acquire any additional voting securities of DIRECTV (or
Beneficial Ownership thereof), other than (i) in a transaction which complies
with the requirements of this Agreement and in Section 6 of Article V of the
DIRECTV Certificate (as made applicable through the provisions hereof), or (ii)
if the percentage Beneficial Ownership of the outstanding voting securities of
the Purchaser Group and any Purchaser Successors at any time (as determined in
accordance with Section 4(b)) shall have been reduced to less than the Maximum
Percentage, other than as a result of the issuance by DIRECTV of voting
securities pursuant to stock awards or option awards to directors or current or
former employees of DIRECTV or its Subsidiaries, the Purchaser Group may acquire
additional voting securities (or Beneficial Ownership thereof) not to exceed
that number which restores such percentage Beneficial Ownership to not more than
the Maximum Percentage.  Liberty shall be deemed to have satisfied its
obligations under this Section 4(a) in respect of any Purchaser Successor that
is not a Subsidiary of Liberty if, in connection with the transaction that
results in such Person becoming a Purchaser Successor that is not a Subsidiary,
Liberty obtains a written agreement, reasonably satisfactory to DIRECTV and
enforceable by it, which obligates such Purchaser Successor to comply with the
provisions of this Agreement that are applicable to such Purchaser Successor.
 
(b) Determination of Percentage Beneficial Ownership.  For purposes of Section
4(a)(ii) and in determining whether the Certificate Requirements shall have
ceased to apply at any time in accordance with Section 6 of Article V of the
DIRECTV Certificate, and for purposes of Section 8 of this Agreement, the
percentage Beneficial Ownership of the outstanding voting securities of the
Purchaser Group and Purchaser Successors at any time shall be determined as
follows:
 
First, the number of shares of voting securities Beneficially Owned at such time
by the Purchaser Group, together with the number of shares of voting securities
Beneficially Owned by all Purchaser Successors, shall be determined, in
accordance with Section 13(d) of the Exchange Act as provided in the DIRECTV
Certificate.  This number shall be the numerator.
 
Second, the number of issued and outstanding voting securities of DIRECTV at
such time shall be determined and there shall be added to such number an amount
of voting securities equal to the number of shares of Common Stock purchased by
DIRECTV pursuant to the Repurchase Program.  This number shall be the
denominator.
 
Third, the numerator, determined as provided above, shall be divided by the
denominator, determined as provided above, and the resulting percentage shall be
considered the percentage Beneficial Ownership of the Purchaser Group and all
Purchaser Successors at such time.
 
The foregoing determination shall be made by the Independent Directors, based on
such information, opinions, reports or statements presented by such persons as
the Independent Directors reasonably believe are within such persons’
professional or expert competence and selected with reasonable care by or on
behalf of DIRECTV.  Any such determination by the Independent Directors shall be
conclusive and binding, absent manifest error.
 
5.  
Additional Covenants of Liberty.

 
(a) Inconsistent Agreement. Liberty hereby covenants and agrees that it (i) has
not entered into and shall not, at any time prior to the termination of this
Agreement, enter into any agreement that would restrict, limit or interfere with
the performance of Liberty's obligations hereunder and (ii) shall not, at any
time prior to the termination of this Agreement, knowingly take any action that
would reasonably be expected to have the effect of preventing or disabling
Liberty from performing its obligations under this Agreement.
 
(b) Restrictions on Proxies. Other than pursuant to the terms of this Agreement,
without the prior written consent of DIRECTV or as otherwise provided in this
Agreement, Liberty hereby agrees to not, directly or indirectly, grant any
proxies or enter into any voting trust or other agreement or arrangement (i)
during the term of this Agreement with respect to the voting of any Liberty
Shares representing Excess Voting Power, and (ii) up to and until the
termination of the Amendment Proxy pursuant to Section 3(e) with respect to the
voting of any Liberty Shares, unless such proxy, voting trust or other agreement
or arrangement requires that Liberty Shares affected thereby be voted as
required by this Agreement.
 
(c) Voting Trust.  Liberty agrees that, if requested by DIRECTV, it shall
transfer shares of Common Stock Beneficially Owned by it representing Excess
Voting Power to an entity authorized to act as trustee, for the purpose of
vesting in such entity the right to vote such shares of the Common Stock in
accordance with this Agreement, pursuant to a voting trust agreement, acceptable
to the parties, in compliance with Section 218 of the General Corporation
Law.  Such voting trust arrangement, if implemented, shall terminate (i) upon
termination of this Agreement, (ii) as otherwise agreed to by the parties or
(iii) with respect to any shares of Common Stock that cease to represent Excess
Voting Power, upon such shares ceasing to represent Excess Voting Power.
 
6.  
Representations and Warranties of Liberty.

 
Liberty hereby represents and warrants to DIRECTV as follows:
 
(a) Authority for this Agreement. Liberty has all necessary power and authority
to execute and deliver this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement by Liberty and
the consummation by Liberty of the transactions contemplated hereby (i) will not
violate any order, writ, injunction, decree, statute, rule, regulation or law
applicable to Liberty or by which any of its Liberty Shares are bound, (ii) will
not violate or constitute a breach or default under any agreement by which
Liberty or the Liberty Shares may be bound, (iii) will not require the consent
of or any notice or other filing with any third party, including, without
limitation, any governmental authority, and (iv) have been duly and validly
authorized, and no other proceedings on the part of Liberty are necessary to
authorize this Agreement or to consummate the transactions contemplated hereby.
This Agreement has been duly and validly executed and delivered by Liberty and,
assuming it has been duly and validly authorized, executed and delivered by
DIRECTV, constitutes a legal, valid and binding agreement of Liberty,
enforceable against Liberty in accordance with its terms, except to the extent
that enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other similar laws relating to or affecting
enforcement of creditors’ rights generally, and general principles of equity
(regardless of whether enforcement is considered in a proceeding at law or in
equity). There is no party to any other agreement or arrangement, whose consent
is required for the execution and delivery of this Agreement or the consummation
by Liberty of the transactions contemplated hereby.
 
(b) Ownership of Shares. As of the date hereof, the entities comprising Liberty
are the sole record and Beneficial Owner of 548,720,752 Liberty Shares, free and
clear of all pledges, liens, proxies, claims, charges, security interests,
preemptive rights, voting trusts, voting agreements, options, rights of first
offer or refusal and any other encumbrances or arrangements whatsoever with
respect to the ownership, transfer or other voting of the Liberty Shares
(collectively, “Liens”) other than the pledge agreement with Bank of America
covering a portion of the Liberty Shares, encumbrances created by this Agreement
and any restrictions on transfer under applicable federal and state securities
laws. As of the date hereof, there are no outstanding options, warrants or
rights to purchase or acquire, or agreements or arrangements relating to the
voting of, any Liberty Shares (other than the agreements specified in Schedule
1) and Liberty has the sole authority to direct the voting of the Liberty Shares
in accordance with the provisions of this Agreement and the sole power of
disposition with respect to the Liberty Shares, with no restrictions, subject to
applicable federal and state securities laws on Liberty's rights of disposition
pertaining thereto (other than Liens or restrictions created by this
Agreement).  Except for the Liberty Shares, as of the date hereof, Liberty does
not Beneficially Own or own of record any Equity Securities of DIRECTV or any of
its Subsidiaries.
 
7.  
Representations and Warranties of DIRECTV.

 
(a) Authority for this Agreement.  DIRECTV hereby represents and warrants to
Liberty that DIRECTV has all necessary corporate power and authority to execute
and deliver this Agreement and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement by DIRECTV and the
consummation by DIRECTV of the transactions contemplated hereby (i) will not
violate any order, writ, injunction, decree, statute, rule, regulation or law
applicable to DIRECTV, (ii) will not violate or constitute a breach or default
under any agreement by which DIRECTV may be bound, (iii) will not require the
consent of or any notice or other filing with any third party, including,
without limitation, any governmental authority, and (iv) have been duly and
validly authorized, and no other proceedings on the part of DIRECTV are
necessary to authorize this Agreement or to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by DIRECTV and, assuming it has been duly and validly authorized,
executed and delivered by Liberty, constitutes a legal, valid and binding
obligation of DIRECTV enforceable against DIRECTV in accordance with its terms,
except to the extent that enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
laws relating to or affecting enforcement of creditors’ rights generally, and
general principles of equity (regardless of whether enforcement is considered in
a proceeding at Law or in equity).
 
(b)           Issued and Outstanding Shares.  As of May 5, 2008, there were
1,145,842,353 issued and outstanding shares of Common Stock.
 
8.  
Termination.

 
Except as provided below in this Section 8, this Agreement and all of its
provisions shall terminate upon the first to occur of the following:  (a) mutual
agreement of Liberty and DIRECTV (with the approval of its Independent
Directors); and (b) if the Certificate Requirements (as made applicable by this
Agreement or otherwise) shall have ceased to apply as a result of (i) a
determination by an affirmative vote of a majority of the Independent Directors,
(ii) the Purchaser Group otherwise acquires Beneficial Ownership of 50% or more
of the outstanding voting securities of DIRECTV (as determined in accordance
with Section 4(b) of this Agreement), under the circumstances described in
clauses (i) or (ii) of Section 6 of Article V of the DIRECTV Certificate or
(iii) the members of the Purchaser Group and the Purchaser Successors acquire
aggregate Beneficial Ownership of 80% or more of the outstanding voting
securities of DIRECTV (as determined in accordance with Section 4(b) of this
Agreement).  Notwithstanding the foregoing, Sections 10(a), (b), (e), (g), (h),
(i) and (j) shall survive any termination of this Agreement.  Nothing in this
Section 8 shall be deemed to release any party from any liability for any breach
by such party of their representations and warranties or any other terms and
provisions of this Agreement.
 
9.  
Definitions.

 
As used in this Agreement, the following terms, when capitalized and unless
otherwise expressly provided or unless the context otherwise requires, shall
have the following meanings.
 
 “Beneficial Owner” and “Beneficial Ownership”  and words of similar import have
the meaning assigned to such terms in Rule 13d-3 and Rule 13d-5 promulgated
under the Exchange Act and a Person’s Beneficial Ownership of securities shall
be calculated in accordance with the provisions of such Rules.
 
 “Excess Voting Power” (as calculated, from time to time, as required by this
Agreement) means the aggregate percentage voting power represented by the
Liberty Shares of the voting power of the Common Stock issued and outstanding on
the record date for the determination of stockholders entitled to receive notice
of, and to vote at, any DIRECTV Stockholders' Meeting, or in any other
circumstances upon which a vote, consent or other approval (including, without
limitation, by written consent) is required, on the date of such vote, consent
or approval, less the Maximum Percentage.   For purposes of this Agreement, the
number of Liberty Shares that represent Excess Voting Power at any time shall be
equal to the product of (i) the percentage amount at such time, determined as
provided above, multiplied by (ii) the number of shares of Common Stock issued
and outstanding at such time.
 
“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder, as amended.
 
“Person” means any individual, firm, corporation, partnership, company, limited
liability company, trust, joint venture, association, governmental entity,
unincorporated organization or other entity.
 
“Purchaser Group” shall mean (i) any of Liberty Media Corporation, Greenlady
Corporation, Greenlady II, LLC or any Subsidiaries of any of such named
entities, (ii) any Purchaser Successor, or (iii) any Person acting as agent for
or in concert with any of the foregoing with respect to the acquisition, voting
or other Beneficial Ownership of any voting securities of DIRECTV.
 
“Purchaser Successor” shall mean (i) any Person to whom any member of the
Purchaser Group transfers (other than pursuant to open market transactions) more
than 10% of the outstanding voting securities of DIRECTV, or (ii) any successor
(by merger, consolidation, transfer of assets or otherwise) to any member of the
Purchaser Group or any portion of its business and assets, which beneficially
owns more than 10% of the outstanding voting securities of DIRECTV.
 
A “Subsidiary” of any Person means another Person (a) an amount of the voting
securities, other voting ownership or voting partnership interest of which is
sufficient to elect at least a majority of its board or other governing body
(or, if there are no such voting interests, 50% or more of the equity interests
of which is Beneficially Owned directly or indirectly by such first Person) or
(b) which is required to be consolidated with such Person under U.S. generally
accepted accounting principles, as in effect at the time such term is
relevant.  Notwithstanding the foregoing, neither IAC/InterActiveCorp nor
Expedia, Inc. will be deemed to be Subsidiaries of Liberty based solely on
Liberty’s Beneficial Ownership of voting securities of either such issuer on the
date hereof and provided that the existing voting arrangements in respect
thereof remain in effect.
 
10.  
Miscellaneous.

 
(a) Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.
 
(b) Jurisdiction.  The parties hereby irrevocably and unconditionally consent to
submit to the exclusive jurisdiction of the Delaware Chancery Courts, or, if the
Delaware Chancery Courts do not have subject matter jurisdiction, of the state
courts of the State of Delaware located in Wilmington, Delaware, or of the
United States of America located in any district within such state, with respect
to any Action arising out of or relating to this Agreement and the transactions
contemplated hereby, and further agree that service of any process, summons,
notice or document by U.S. registered mail to the respective addresses set forth
in Section 10(h) of this Agreement shall be effective service of process for any
Action brought against the parties in any such court.  The parties hereby
irrevocably and unconditionally waive any objection to the laying of venue of
any Action arising out of this Agreement or the transactions contemplated herby
in the courts referenced in the preceding sentence, and hereby further
irrevocably and unconditionally waive and agree not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum.
 
(c) Equitable Relief.  Each party agrees that irreparable damage would occur in
the event that any of the provisions of this Agreement were not performed in
accordance with its specific terms or were otherwise breached.  It is
accordingly agreed that each party shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, this being in addition to any other
remedy to which it is entitled at law or in equity.
 
(d) Counterparts.  This Agreement may be executed in counterparts, which
together shall constitute one instrument.  Facsimiles of duly executed signature
pages are acceptable and shall deemed to be originals.
 
(e) Entire Agreement.  This Agreement constitutes the entire agreement among the
parties hereto pertaining to the subject matter hereof and supersedes all prior
agreements and understandings (except, for the avoidance of doubt, the Letter
Agreement) of the parties in connection herewith, and no covenant,
representation or condition not expressed in this Agreement shall affect, or be
effective to interpret, change or restrict, the express provisions of this
Agreement.
 
(f) Modification.  This Agreement may be amended or modified only by the written
consent of the parties hereto.
 
(g) Waiver of Jury Trial.  EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
AND ALL RIGHTS TO TRIAL BY JURY IN CONNECTION WITH ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.
 
(h) Notices.  All notices or other communications required or permitted
hereunder shall be in writing and shall be delivered personally, by facsimile
(with confirming copy sent by one of the other delivery methods specified
herein), by overnight courier or sent by certified, registered or express air
mail, postage prepaid, and shall be deemed given when so delivered personally,
or when so received by facsimile or courier, or, if mailed, three calendar days
after the date of mailing, as follows:
 
If to Liberty:
 


 
Liberty Media Corporation
 
12300 Liberty Boulevard
 
Englewood, CO  80112
 
Facsimile:  (720) 875-5382
 
Attention:  General Counsel
 


 
If to DIRECTV:
 


 
The DIRECTV Group, Inc.
 
2230 East Imperial Highway
 
El Segundo, CA  90245
 
Facsimile:  (310) 964-0838
 
Attention:  General Counsel
 


 
or to such other address and with such other copies as any party hereto shall
notify the other parties hereto (as provided above) from time to time.
 
(i) Interpretation.  This Agreement shall be construed without regard to any
presumption or rule requiring the construction or interpretation against the
party drafting or causing any agreement, instrument or document to be drafted.
 
(j) Expenses.  In the event of any litigation or other legal proceeding with
respect to this Agreement or the rights and obligations of the parties
hereunder, the prevailing party shall be entitled to recover from the other
party all of such prevailing party’s fees, costs and expenses relating to or
arising out, of any such litigation or other legal proceeding, including,
without limitation, attorneys fees and disbursements.
 
(k) Successors.  This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns.  Without
limiting the generality of the foregoing, Liberty acknowledges and agrees that
all members of the Purchaser Group and, to the extent required by Section 4(a),
all Purchaser Successors shall be subject to this Agreement.
 
(l)           Adjustment of Share Numbers.  If, after the date of this
Agreement, there is a subdivision, split, stock dividend, combination,
reclassification or similar event with respect to the Common Stock, then, in any
such event, the numbers and types of shares of Common Stock referred to in this
Agreement shall be appropriately adjusted to the number and types of shares of
Equity Securities that a holder of such number of shares of Common Stock would
own or be entitled to receive as a result of any such event.
 
If the foregoing is in accordance with Liberty’s understandings and agreements
with DIRECTV, please sign and return the duplicate of this Agreement enclosed
herewith, whereupon this Agreement shall constitute a binding agreement between
Liberty and DIRECTV with respect to the matters set forth herein.
 
Very truly yours,
 
The DIRECTV Group, Inc.
 
By:         /s/ Larry D. Hunter                                               
 
Name: Larry D. Hunter
 
Title: Executive Vice President and General Counsel
Accepted and Agreed to effective as of the date first written above.
 
Liberty Media Corporation
 
By:         /s/ Charles Tanabe                                               
 
Name: Charles Tanabe
 
Title: Executive Vice President
 
Greenlady Corporation
 
By:             /s/ Charles Tanabe                                            
 
Name: Charles Tanabe
 
Title: Executive Vice President
 
Greenlady II, LLC
 
By:                /s/ Charles Tanabe                                    
 
Name: Charles Tanabe
 
Title: Executive Vice President
 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
ARTICLE V
 
AMENDED AND RESTATED
 


 
CERTIFICATE OF INCORPORATION
 


 
OF
 


 
THE DIRECTV GROUP, INC.
 
(FORMERLY, HUGHES ELECTRONICS CORPORATION)
 
SECTION 6. Standstill
 
Neither any member of the Purchaser Group nor any Purchaser Successor shall
enter into any transaction or series of transactions as a result of which the
members of the Purchaser Group, together with all Purchaser Successors,
collectively would have beneficial ownership (as such term is defined in Section
13(d) of the Securities Exchange Act of 1934 and the rules and regulations
promulgated thereunder, as amended (the "Exchange Act")) in the aggregate of 50%
or more of the outstanding voting securities of the Corporation, unless:
 
(i) in connection therewith, such member of the Purchaser Group or Purchaser
Successor commences a tender or exchange offer for all of the outstanding voting
securities of the Corporation (at a price at least equal to the market price
thereof immediately prior to the earlier of the public announcement or
commencement thereof) or acquires, or enters into an agreement to acquire, all
of such voting securities pursuant to a merger or other business combination
transaction with the Corporation (it being understood that the prohibitions set
forth in the first sentence of this Section 6 of this Article V shall not apply
(A) to any such offer, merger or transaction or (B) from and after the
consummation of such offer, merger or transaction if, but only if, as a result
of the consummation thereof the members of the Purchaser Group, together with
any Purchaser Successor, have beneficial ownership in the aggregate of 50% or
more of the outstanding voting securities of the Corporation);
 
(ii) such transaction or series of transactions is approved by an affirmative
vote of a majority of the independent directors of the Board of Directors of the
Corporation; or
 
(iii) a party that is not an Affiliate of any member of the Purchaser Group or
of any Purchaser Successor acquires (and continues to hold), or has announced
its intention (and is currently seeking) to acquire, through any transaction or
series of transactions, including through any tender or exchange offer,
beneficial ownership in the aggregate of 25% or more of the outstanding voting
securities of the Corporation or has announced its intention (and is currently
seeking) to effect a merger or other business combination transaction with the
Corporation as a result of which such party would become the beneficial owner of
25% or more of the outstanding voting securities of the surviving corporation of
the merger or business combination, which merger or other business combination
has been approved by the Board of Directors of the Corporation; provided,
however, in the event that any member of the Purchaser Group or any Purchaser
Successor makes any such acquisition pursuant to the exception provided in this
clause (iii) then, unless such acquisition was also in accordance with clause
(i) or (ii) above or unless either of the following paragraphs is also
applicable, a majority of the Board of Directors of the Corporation shall
continue to consist of independent directors.
 
The requirements set forth in Section 5 and Section 6 of this Article V shall
cease to apply from and after the first to occur of (x) such time as a majority
of the independent directors so determines, (y) the acquisition of beneficial
ownership of 50% or more of the outstanding voting securities of the Corporation
under the circumstances described in clauses (i) or (ii) above or (z) the
members of the Purchaser Group and the Purchaser Successors acquire aggregate
beneficial ownership of 80% or more of the outstanding voting securities of the
Corporation.  In determining whether Section 5 and Section 6 of this Article V
shall have ceased to apply at any time in accordance with this paragraph, the
percentage beneficial ownership of the outstanding voting securities of the
Purchaser Group and Purchaser Successors at any time shall be determined as
follows:
 
First, the number of shares of voting securities beneficially owned at such time
by the Purchaser Group, together with the number of shares of voting securities
beneficially owned by all Purchaser Successors, shall be the numerator.
 
Second, the number of issued and outstanding voting securities of the
Corporation at such time shall be determined and there shall be added to such
number an amount of voting securities equal to the number of shares of Common
Stock purchased by the Corporation from and after May 6, 2008.  This number
shall be the denominator.
 
Third, the numerator, determined as provided above, shall be divided by the
denominator, determined as provided above, and the resulting percentage shall be
considered the percentage beneficial ownership of the Purchaser Group and all
Purchaser Successors at such time.
 
The foregoing determination, or any other calculation as to the beneficial
ownership of the outstanding voting securities of any Person, shall be made by
the “independent directors”, based on such information, opinions, reports or
statements presented by such Persons as the “independent directors” reasonably
believe are within such Persons’ professional or expert competence and selected
with reasonable care by or on behalf of the Corporation.  Any such determination
by the “independent directors” shall be conclusive and binding, absent manifest
error.
 
As used in these Articles, the following terms shall have the meanings set forth
below:
 
An “Affiliate” of any Person shall mean another Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.  Liberty Media Corporation and
the Corporation shall not be deemed Affiliates of one another.
 
“Control” shall mean, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through ownership of securities or partnership,
membership, limited liability company, or other ownership interests, by contract
or otherwise and the terms “Controlling” and “Controlled” have meanings
correlative to the foregoing.
 
“Purchaser Group” shall mean (i) any of Liberty Media Corporation, Greenlady
Corporation, Greenlady II, LLC or any Subsidiaries of any of such named
entities, (ii) any Purchaser Successor, or (iii) any Person acting as agent for
or in concert with any of the foregoing with respect to the acquisition, voting
or other Beneficial Ownership of any voting securities of DIRECTV.
 
“Purchaser Successor” shall mean (i) any Person to whom any member of the
Purchaser Group transfers (other than pursuant to open market transactions) more
than 10% of the outstanding voting securities of the Corporation, or (ii) any
successor (by merger, consolidation, transfer of assets or otherwise) to any
member of the Purchaser Group or any portion of its business and assets, which
beneficially owns more than 10% of the outstanding voting securities of the
Corporation.

 

 

